

116 HR 7692 IH: Reopen Schools Safely Act
U.S. House of Representatives
2020-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7692IN THE HOUSE OF REPRESENTATIVESJuly 20, 2020Ms. Titus introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide a grant program for elementary schools, secondary schools, and institutions of higher education to help offset costs associated with complying with guidelines, recommendations, and other public health communications issued by the Centers for Disease Control and Prevention, or a State, Indian Tribe, Tribal organization, or locality related to mitigating the hazards presented by COVID–19.1.Short titleThis Act may be cited as the Reopen Schools Safely Act.2.State grant program to safely reopen schools(a)DefinitionsIn this section:(1)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002). (3)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(4)Outlying areasThe term outlying areas means American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the United States Virgin Islands.(5)Personal protective equipmentThe term personal protective equipment has the meaning given the term in section 20005 of the CARES Act (Public Law 116–136).(6)SecretaryThe term Secretary means the Secretary of Education. (7)StateThe term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico.(8)Tribal organizationThe term Tribal organization has the meaning given the term tribal organization in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(b)Authorization of grant program(1)ReservationFrom the amount appropriated to carry out this section for a fiscal year, the Secretary shall reserve one-half of 1 percent for the Bureau of Indian Education and one-half of 1 percent for the outlying areas.(2)AuthorizationThe Secretary shall award grants to States from allotments made to the States under paragraph (3) to offset costs associated with complying with guidelines, recommendations, and other public health communications issued by the Centers for Disease Control and Prevention, or a State, Indian Tribe, Tribal organization, or locality related to mitigating the hazards presented by Coronavirus Disease 2019 (COVID–19).(3)Allotment formulaFrom the amount appropriated to carry out this section for a fiscal year and not reserved under paragraph (1), the Secretary shall allot to each State for such fiscal year an amount that is equal to the sum of—(A)the amount that bears the same relation to 60 percent of the amount appropriated for such fiscal year and not reserved under paragraph (1), as the number of individuals aged 5 through 24 in the State bears to the total number of such individuals in all States, and(B)the amount that bears the same relation to 40 percent of the amount appropriated for such fiscal year and not reserved under paragraph (1), as the number of children counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)) in the State bears to the total number of such children counted in all States. (c)Application(1)In generalThe Governor of a State that desires to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require. (2)TimelineThe Secretary shall—(A)not later than 15 days after the date of enactment of this Act, issue a notification for applications for grants under this section; and(B)not later than 30 days after the date of notification for applications for grants under this section, begin to award grants under this section.(d)Allowable uses of funds(1)In generalA State that receives a grant under this section shall use not less than 95 percent of the grant funds to award subgrants only to local educational agencies or institutions of higher education to enable such agencies and institutions to offset costs associated with complying with guidelines, recommendations, and other public health communications issued by the Centers for Disease Control and Prevention, or a State, Indian Tribe, Tribal organization, or locality related to mitigating the hazards presented by Coronavirus Disease 2019 (COVID–19), including by carrying out the following:(A)Designing and implementing exposure control plans.(B)Hiring personnel and purchasing equipment necessary for health screenings, including temperature screenings.(C)Purchasing in vitro diagnostic products (as defined in section 809.3 of title 21, Code of Federal Regulations) for the detection of SARS–CoV–2 or the diagnosis of the virus that causes COVID–19 that are approved, cleared, or authorized under section 510(k), 513, or 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360(k); 360c; 360bbb–3), including both diagnostic and serological tests, as appropriate. (D)Purchasing and installing physical barriers and reconfiguring physical public school buildings, including classrooms and other aspects of the school’s learning environment, to provide for adequate social distancing.(E)Providing students, educators, and school staff with personal protective equipment. (F)Purchasing sanitation supplies, including EPA-approved disinfectant and hiring adequate personnel to conduct school cleanings.(G)Developing and providing training related to COVID–19, including the use of personal protective equipment.(H)Purchasing and installing new ventilation systems, as necessary.(I)Purchasing any other items, personnel, or services determined necessary or recommended by the Secretary or a State, Indian Tribe, Tribal organization, or locality related to mitigating the hazards presented by COVID–19. (J)Hiring transportation personnel and purchasing vehicles to transport students. (K)Purchasing connected devices for students to use at home, high-speed internet or broadband access, or other technology to ensure students can complete all schoolwork at home. (L)Purchasing secure, third-party applications for symptom monitoring and associated information technology services.(2)ConsultationA State that receives a grant under this section shall engage in meaningful consultation on the distribution of grant funds with local educational agencies, institutions of higher education, labor organizations, parents, students, school support staff, public health experts, the State educational agency, and educators.(3)Administrative fundsA State that receives a grant under this section may reserve not more than 5 percent of the grant funds for administrative costs and to develop State standards for mitigating COVID–19 in schools. (4)Application for subgrantsA State that receives a grant under this section shall establish an application process for local educational agencies and institutions of higher education to apply for subgrants under this section.(e)Reimbursement of funds(1)In generalA State that receives a grant under this section may reimburse a local educational agency or institution of higher education for costs associated with safely reopening if the local educational agency or institution of higher education purchased or had expenditures that qualify as an allowable use of funds under subsection (d).(2)Date of reimbursement eligibilityA local educational agency or institution of higher education may only be reimbursed under paragraph (1) for a cost incurred after the date of the COVID–19 national emergency.(3)COVID–19 national emergencyIn this subsection, the term COVID–19 national emergency means the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) on March 13, 2020, with respect to the coronavirus. (f)Receipts and records(1)In generalA State that receives a grant under this section or a local educational agency or institution of higher education that receives a subgrant under this section shall keep all receipts and records on the use of such grant or subgrant funds. (2)Receipts for reimbursement of fundsPrior to reimbursing a local educational agency or institution of education for an allowable use of funds under subsection (d) pursuant to subsection (e), the State shall certify that such funds were spent on expenses that are deemed an allowable use of funds as described in subsection (d). (g)Reports(1)Local educational agency and institution of higher education reportsEach local educational agency or institution of higher education that receives a subgrant under this section shall submit a report to the State that awarded the subgrant that details the use of the subgrant funds. (2)State reportsEach State that receives a grant under this section shall submit an annual report to the Secretary that details the use of the grant funds, including the amount of funds reimbursed by the State to local educational agencies or institutions of higher education. (3)Secretary reportThe Secretary shall—(A)submit an annual report to Congress on the grant program carried out under this section; and(B)make such report publicly available.(h)Returning funds(1)In generalAny funds received under this section that are unexpended on the date that is 1 year after the date of receipt of the funds shall be returned to the Secretary.(2)ReallocationThe Secretary shall reallocate funds returned under paragraph (1) to the remaining States in accordance with subsection (b)(3).(i)RestrictionsA State that receives a grant under this section or a local educational agency or institution of higher education that receives a subgrant under this section may not resell any unused supplies or materials purchased with funds received under this section.(j)Maintenance of effortA State’s application for grant funds under this section shall include assurances that the State shall, to the greatest extent practicable, maintain support for elementary and secondary education, and State support for higher education (which shall include State funding to institutions of higher education and State need-based financial aid, and shall not include support for capital projects or for research and development or tuition and fees paid by students) in fiscal years 2020, 2021, and 2022 at least at the levels of such support that is the average of such State’s support for elementary and secondary education and for higher education provided in the 3 fiscal years preceding the date of enactment of this Act. (k)Equitable services(1)In general(A)Provision of equitable servicesSubject to subparagraphs (B) and (C), a local educational agency receiving funds under this section shall provide equitable services to students from low-income families, and teachers of such students, in non-public schools in the same manner as provided under section 1117 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6320) (including the specific requirements of subsections (a)(4)(A)(i) and (c) of such section), subject to paragraph (2), as determined in consultation with representatives of non-public schools. (B)Determination of proportional shareIn determining the proportional share of expenditures for the equitable services described in subparagraph (A), a local educational agency shall use the proportion determined under section 1117(a)(4)(A)(i) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6320(a)(4)(A)(i)) for the purposes of part A of title I of such Act for fiscal year 2019. (C)Eligible students and teachersA local educational agency required to provide equitable services under subparagraph (A) shall provide such services to students and teachers at non-public schools whose students or teachers were eligible to receive equitable services from such local educational agency during fiscal year 2019 under section 1117 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6320). (2)Public control of fundsThe control of funds for the services and assistance provided to a non-public school under paragraph (1), and title to materials, equipment, and property purchased with such funds, shall be in a public agency, and a public agency shall administer such funds, materials, equipment, and property and shall provide such services (or may contract for the provision of such services with a public or private entity). (l)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $90,000,000,000 for fiscal years 2020 through 2022. 